Citation Nr: 1442241	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-27 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to a disability rating in excess of 90 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active service from February 1945 to June 1946 with the Philippine Guerilla and Combination Service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  The Veteran testified at a formal hearing at the RO in October 2013.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's asthma was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  The Veteran's hearing loss is manifested by no more than Level XI hearing acuity in the left ear and Level X hearing acuity in the right ear.

3.  The Veteran's functional impairment includes an inability to hear anything without his hearing aids.



CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  The criteria for a disability rating in excess of 90 percent for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating arises from a disagreement with the initial evaluation following the grant of service connection.  Since the Veteran's claim was for service connection, once service connection was granted the claim was substantiated.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA.  

The record shows that through a VCAA letter dated June 2011, VA's notice requirements were met regarding his service connection claim.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, Social Security Administration records, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the Veteran.

In this decision, the Board has found as a fact that there was no in-service injury or disease, including no chronic in-service symptoms of disability of asthma.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for hypertension.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

With the VCAA requirements having been met, the Board may proceed to a decision on the claim.  

Service Connection - Asthma

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed the medical and lay evidence, which as will be discussed below, shows that the Veteran has been diagnosed as having asthma.  Because this appeal, however, turns on whether the Veteran's asthma is related to or had its onset in service, the Board will confine its discussion to the evidence that relates to that issue.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).

The Veteran contends that his asthma meets the criteria for service connection.  The Veteran has a current diagnosis of asthma, with June 2010 as the earliest recorded medical diagnosis.  The Veteran has asserted that his asthma began during service.  He stated that he has received treatment from his private doctor since 1996.  During the October 2013 hearing, he re-asserted that he did not receive a diagnosis or medical attention for his asthma until about 20 years prior.  He asserted that he did not have medical care in the Philippines, but that his symptoms continued since service.  

Although the Veteran is competent to report his symptoms, his current assertions do not indicate anything more than a broad and vague statement that he has asthma since service.  The Veteran is certainly competent to testify as to symptoms such as shortness of breath, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  

The Board finds that the Veteran's recent history of continued symptoms of asthma since active service is inconsistent with the medical evidence of record.  The medical evidence contradicts the Veteran's contention.  The record contains a physical examination of enlisted personnel prior to discharge, release  from active duty, or retirement dated June 1946, only a few days prior to the Veteran's separation from service.  This examination shows no respiratory disability, with normal lungs, nose, and throat.  The examination included a chest x-ray, which showed a radiologically healthy chest.   See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).

The Board is thus left with a record that fails to show any in-service disease or injury to which the claimed disability is competently indicated to be related.  The Board also finds that the diagnosis and etiology of asthma are not capable of lay observation.  

As the preponderance of the evidence is against the claim for service connection for asthma, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Increased Rating - Hearing Loss

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).  

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

In July 2011, the Veteran attended a VA audiological examination.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
75
85
85
LEFT
65
80
90
90

The puretone threshold average for the right ear was 78 and for the left ear, 81.  

The examiner could not determine the speech discrimination scores because of language difficulties, cognitive problems, inconsistent speech discrimination scores, or other problems that make the combined use of puretone average and speech discrimination scores inappropriate.  The examiner noted that the Veteran had some functional impairment.  Through the interpreter the Veteran reported hearing loss since 1944 and hearing aid use for the last six to seven years.

The Veteran attended an additional VA audiological examination in March 2014.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
80
85
85
85
LEFT
80
85
105
105

The puretone threshold average for the right ear was 84 and for the left ear, 94.  

Speech discrimination scores using the Maryland CNC word list were 40 percent in the right ear and 28 percent in the left ear.  When describing the functional impact, the Veteran informed the examiner that he cannot understand a word without his hearing aids.  

The record contains no additional audiological testing results.  

As the audiological findings do show pure tone thresholds at 55 decibels or more at each of the four specified frequencies bilaterally, the Board will also consider the use of Table VIA in determining the severity of the Veteran's hearing loss.  38 C.F.R. § 4.86.

When applying the pure tone averages from July 2011 to Table VIA, a Level VII is assigned bilaterally.  This results in a disability rating of 40 percent under Table VII.

When applying the pure tone averages and speech recognition scores from March 2014 to Table VIA, the right ear is assigned a Level VIII and the left ear is assigned a Level IX.  This results in a disability rating of 50 percent under Table VII.

When applying the pure tone averages and speech recognition scores from March 2014 to Table VI, the right ear is assigned a Level X and the left ear is assigned a Level XI.  As the March 2014 findings applied to Table VI result in a higher level of disability, the results from that table will be used to determine overall severity.  The Board then applies those levels to Table VII, which results in a 90 percent evaluation for the Veteran's bilateral hearing loss.

The audiological examination addressed the functional limitations related to hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examiners noted that the Veteran experienced difficulty hearing anything at all without his hearing aids.  

Nevertheless, a disability rating in excess of 90 percent for bilateral hearing loss is not warranted based on any audiological findings of record.  For these reasons, the Board finds that the criteria for a disability rating in excess of 90 percent for bilateral hearing loss have not been met or approximated at any time during the initial rating period.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

In this case, the Board acknowledges the Veteran's decreased hearing acuity.  The Board notes that the Veteran was noted to have difficulty hearing without his hearing aids.  These symptoms, however, are consistent with the assigned disability evaluations described above and are not "exceptional."  Moreover, the Veteran has not asserted, and the Board has not found, any reason to doubt the accuracy of the audiological examination.  As the Veteran's hearing loss was appropriately measured, the Board finds that the Rating Schedule contemplates all aspects of his disability, so that referral for extraschedular consideration is not warranted.


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to a disability rating in excess of 90 percent for bilateral hearing loss is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


